DETAILED ACTION
This final office action is in response to applicant’s amendments filed on 09/01/2022 for examination. Claims 1, 8, 10, 13, 14, 20 and 26 are amended. Claim 7  is cancelled. Claims 1-6 and 8-30 are being examined and are pending.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected because of following minor informality:
In line 6 of claim 1, the claim is amended with ii) without indicating which limitation is i). examiner suggests to replace “to provide the trusted execution environment” with - - to provide i) the trusted execution environment - -. 

Response to Arguments
Applicant’s amendments on claims 1, filed on 09/01/2022, regarding the claim rejection under 35 U.S.C.103 have been considered. 
Regarding argument on claim 1 on page 1-2, claim 1 is amended with new limitation, running the exchange program within the secure enclave, comprising: maintaining an encryption key in the secure memory such that the encryption key is secure from observation and manipulation by other operations outside of the secure enclave; generating a data object in the secure memory; transferring the data object out of the secure memory as an encrypted object for persistent storage in the trustless storage system, comprising encrypting the data object with the encryption key such that cleartext of the data object is secure from observation and manipulation by other operations outside of the secure enclave; deleting the data object from the secure memory; and after the deleting of the data object from the secure memory, transferring the encrypted object into the secure memory, comprising decrypting the data object such that the cleartext of the data object is accessible to the trusted execution environment. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejections of claim 1, along with dependent claims have been considered but are moot in view of the new grounds of rejection. New prior art is introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 22, claim recites “the trustless storage system” in line 4. There is lack of antecedent for “the trustless storage system” because there are multiple “a trustless storage system” recited prior in claim 22 and claim 1, therefore it’s not clear which “a trustless storage system” it refer to. 
Regarding claim 30, claim recites “the trustless storage system” in line 6. There is lack of antecedent for “the trustless storage system” because there are multiple “a trustless storage system” recited prior in claim 30 and claim 1, therefore it’s not clear which “a trustless storage system” it refer to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eyal et al. (US20190095879, hereinafter Eyal) in view of Rubakha et al. (US20160182531, hereinafter Rub), and further in view of Beloussov et al. (US11184335, hereinafter Bel). 
Regarding claim 1, Eyal teaches a system for providing an exchange in a trusted execution environment (Eyal: a system providing blockchain payment channels with TEE; Para. 0004, 0012), the system comprising: an exchange program that is configured to provide a digital exchange for digital assets (Eyal: processing devices 102 execute one or more sets of process codes associated with payment channel functionality in TEE, Para. 0031; payment channels are configured for two parties (with TEE) that require frequent interactions (exchange funds and make payments) with high-throughput; Para. 0079-0082; 0139, 0149); a computer system with a secure enclave that is configured to provide the trusted execution environment within which processing of programs is secure from observation and manipulation by other operations outside of the secure enclave (Eyal: each user devices 102A  comprises a blockchain client and a trusted execution environment 108A which protects the confidentiality and integrity of the process from attack; Para. 0028-0029, 0032), and ii) a trustless storage system configured to provide persistent storage of data that is accessible for observation and manipulation by other operations outside the trustless storage system (Eyal: memory 122 storing software program code for the processor 120 in implementing blockchain client and TEE 108A; Fig. 1; Para. 0040), running the exchange program within the secure enclave (Eyal: processing devices 102 execute one or more sets of process codes associated with payment channel functionality in TEE, Para. 0031), comprising maintaining an encryption key in the secure memory such that the encryption key is secure from observation and manipulation by other operations outside of the secure enclave (Eyal: generates an asymmetric encryption key pair and exchanges the public key between Alice and Bob ; Para. 0096); generating a data object in the secure memory (Eyal: generating a message authorizing the payment; Para. 0103); transferring the data object out of the secure memory as an encrypted object for persistent storage in the trustless storage system, comprising encrypting the data object with the encryption key such that cleartext of the data object is secure from observation and manipulation by other operations outside of the secure enclave (Eyal: the message is encrypted under appropriate asymmetric key, and Alice sends this message to Bob; Para. 0103); transferring Filed: December 22, 2021 Page: 3 of12 the encrypted object into the secure memory, comprising decrypting the data object such that the cleartext of the data object is accessible to the trusted execution environment (Eyal: once the TEE receives the encrypted message, it decrypts the encrypted message; Para. 0104). 
Yet, Eyal does not teach loading the program into secure memory within the secure enclave; performing an attestation operation on the program loaded into the secure memory within the secure enclave, the attestation operation configured to validate the program; and outputting results of the attestation operation to identify whether the program loaded in the secure enclave is valid.
However, in the same field of endeavor, Rub teaches loading the program into secure memory within the secure enclave (Rub: a TEE 230 includes an input verification engine 460, a binary object 420 is provided to IVE which treats 420 as an input; Fig. 2, Fig. 4; Para. 0018, 0096); performing an attestation operation on the program loaded into the secure memory within the secure enclave, the attestation operation configured to validate the program (Rub: IVE performing an attestation operation; Para. 0096); and outputting results of the attestation operation to identify whether the program loaded in the secure enclave is valid (Rub: IVE validating if binary object is valid for executing within enclave; Fig. 10, Para. 0147-0150). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Eyal to include loading the program into secure memory within the secure enclave; performing an attestation operation on the program loaded into the secure memory within the secure enclave, the attestation operation configured to validate the program; and outputting results of the attestation operation to identify whether the program loaded in the secure enclave is valid as disclosed by Rub. One of ordinary skill in the art would have been motivated to make this modification in order to securely verify and validate inputs to trusted computing environment as suggested by Rub (Rub: Para. 0015). 
Yet, combination of Eyal and Rub does not teach deleting the data object from the memory (after encryption).
However, in the same field of endeavor, Bel teaches deleting the data object from the memory (after encryption) (Bel: S312: deleting the data stored in response to transmitting the encrypted data to the remote location; Fig. 3: S302, S312). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include deleting the data object from the memory as disclosed by Bel. One of ordinary skill in the art would have been motivated to make this modification in order to protect restricted data as suggested by Bel (Bel: col. 7, line 20-26). 
 Regarding claim 2, combination of Eyal, Rub and Bel teaches the system of claim 1, In addition, Rub further teaches receiving a request from outside the secure enclave to validate the exchange program (Rub: Para. 0073, 0084-0085); and wherein the attestation operation and outputting the results are performed in response to the request to validate the exchange program (Rub: Para. 0096), wherein outputting the results comprises transmitting the results outside the secure enclave (Rub: Fig. 10, Para. 0147-0150). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include receiving a request from outside the secure enclave to validate the exchange program; and wherein the attestation operation and outputting the results are performed in response to the request to validate the exchange program,  wherein outputting the results comprises transmitting the results outside the secure enclave as disclosed by Rub. One of ordinary skill in the art would have been motivated to make this modification in order to securely verify and validate inputs to trusted computing environment as suggested by Rub (Rub: Para. 0015).
Regarding claim 3, combination of Eyal, Rub and Bel teaches the system of claim 2, In addition, Eyal further teaches wherein the request is received from a computing device associated with a participant in the digital exchange, and the results are transmitted to the computing device in response to the request (Eyal: Fig. 3; Para. 0095, 0102, 0103). 
Regarding claim 4, combination of Eyal, Rub and Bel teaches the system of claim 1, In addition, Rub further teaches wherein: the attestation operation and outputting the results are performed in response to a request made by any client to perform the attestation operation at any time (Rub: Para. 0017, 0088-0089), the exchange program is run and provides the digital exchange in response to the results of the attestation operation validating the exchange program loaded in the secure enclave (Rub: Para. 0003; 0150, 0151, 0092).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein: the attestation operation and outputting the results are performed in response to a request made by any client to perform the attestation operation at any time, the exchange program is run and provides the digital exchange in response to the results of the attestation operation validating the exchange program loaded in the secure enclave as disclosed by Rub. One of ordinary skill in the art would have been motivated to make this modification in order to securely verify and validate inputs to trusted computing environment as suggested by Rub (Rub: Para. 0015).
Regarding claim 5, combination of Eyal, Rub and Bel teaches the system of claim 1, In addition, Eyal further teaches wherein the computer system is further configured to provide the digital exchange by running the exchange program within the secure enclave (Eyal: Fig. 2-3; Para. 0090, 0091, 0101). 
Regarding claim 6, combination of Eyal, Rub and Bel teaches the system of claim 5, In addition, Eyal further teaches wherein providing the digital exchange comprises: matching, by the exchange program running within the secure enclave, orders for the digital assets; and adding, by the exchange program running within the secure enclave, records for the matched orders to an order book for the digital exchange, wherein the records for the matched orders transfer ownership of the digital assets from one exchange participant to another exchange participant (Eyal: Para. 0103).
Regarding claim 8, combination of Eyal, Rub and Bel teaches the system of claim 6, In addition, Eyal further teaches validating, by the exchange program running within the secure enclave, the records using the validation values (Eyal: Para. 0098). 
Regarding claim 10 and 16, combination of Eyal, Rub and Bel teaches the system of claim 6, In addition, Eyal further teaches wherein the secure memory comprises volatile memory within the secure enclave and the trustless storage system comprises non-volatile memory (Eyal: Para. 0237, 0119).
Regarding claim 11 and 17, combination of Eyal, Rub and Bel teaches the system of claim 6, In addition, Eyal further teaches wherein the matching is performed in the trusted execution environment without having to wait for consensus across multiple different computing nodes (Eyal: Para. 0059, 0061). 
Regarding claim 12, combination of Eyal, Rub and Bel teaches the system of claim 1, In addition, Eyal further teaches wherein the execution of the exchange program in the secure enclave further comprises providing the digital exchange by running the exchange program within the secure enclave (Eyal: Para. 0063, 0080),  wherein providing the digital exchange comprises:  matching, by the exchange program running within the secure enclave, orders for the digital assets (Eyal: Para. 0103); and adding, by the exchange program running within the secure enclave, records for the matched orders to an order book for the digital exchange, wherein the records for the matched orders transfer ownership of the digital assets from one exchange participant to another exchange participant (Eyal: Para. 0103). 
Regarding claim 13, combination of Eyal, Rub and Bel teaches the system of claim 12, In addition, Eyal further teaches loading at least a portion of the order book into the secure memory (Eyal: loading transactions with deposits to TEE; Para. 0163-0164) (examiner note: balance plus deposits can be read as order book), the order book and the exchange program are loaded from the trustless storage system outside of the secure enclave (Eyal: transactions are loaded to TEE from blockchain which is a trustless storage outside of the enclave; Para. 0164, 0152), the order book and the exchange program being stored in the trustless storage systemPage: 4of11 with encryption provided by the secure enclave (Eyal: Para. 0084), the secure enclave being configured to automatically decrypt all data loaded into the secure memory and to automatically encrypt all data transferred out of the secure memory for persistent storage (Eyal: all transaction sent by TEE are encrypted by TEE’s private key; Para. 0104, 0033), providing the digital exchange further comprises: generating, by the exchange program running within the secure enclave, validation values for the records added to the order book, the validation values being used to validate that the records have not been modified outside of the secure enclave (Eyal: Setuphash is the validation value; Para. 0084; 0097), transmitting, by the exchange program running within the secure enclave, the records and the validation values to the trustless storage system for persistent storage, wherein the secure enclave automatically encrypts the records and the validation values when transmitted out of the secure enclave, and causes the records and the validations values to be stored in the trustless storage system with encryption specific to the secure enclave (Eyal: Para. 0098). 
Regarding claim 14, combination of Eyal, Rub and Bel teaches the system of claim 13, In addition, Eyal further teaches loading, after the transmitting and by the exchange program running within the secure enclave, the records and the validation values from the trustless storage system, wherein the secure enclave automatically decrypts the records and the validation values when loaded from the trustless storage system into the secure memory; validating, by the exchange program running within the secure enclave, the records using the validation values (Eyal: Para. 0098). 
Regarding claim 18, combination of Eyal, Rub and Bel teaches the system of claim 12, In addition, Eyal further teaches wherein identifiers for the exchange participants are encrypted when they are outside of the secure enclave to provide confidentiality, and are only accessible in an unencrypted form from the secure memory within the secure enclave (Eyal: Para. 0104; 0033).
Claims 9, 15, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eyal in view of Rub and Bel, and further in view of Oberg et al. (US20140325644, hereinafter Oberg). 
Regarding claim 9 and 15, combination of Eyal, Rub and Bel teaches the system of claim 8. 
Yet, the combination does not teach wherein: the validation values comprise entries in a Merkle tree that correspond to the records in the order book, generating the validation values comprises generating the entries in the Merkle tree to reflect the records added to the order book, and validating the records comprises accessing the entries from the Merkle tree corresponding  to the records to validate that the records have not been modified outside of the secure enclave.
However, in the same field of endeavor, Oberg teaches wherein: the validation values comprise entries in a Merkle tree that correspond to the records in the order book (Oberg: Para. 0055-0056), generating the validation values comprises generating the entries in the Merkle tree to reflect the records added to the order book (Oberg: Para. 0056), and validating the records comprises accessing the entries from the Merkle tree corresponding  to the records to validate that the records have not been modified outside of the secure enclave (Oberg: Para. 0057). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein: the validation values comprise entries in a Merkle tree that correspond to the records in the order book, generating the validation values comprises generating the entries in the Merkle tree to reflect the records added to the order book, and validating the records comprises accessing the entries from the Merkle tree corresponding  to the records to validate that the records have not been modified outside of the secure enclave as disclosed by Oberg. One of ordinary skill in the art would have been motivated to make this modification in order to verify the integrity of software at load time or at run time as suggested by Oberg (Oberg: Abstract).
 Regarding claim 19, combination of Eyal, Rub and Bel teaches the system of claim 1. 
Yet, the combination does not teach wherein the attestation operation comprises: retrieving a validated hash value for the program that is loaded in the secure enclave with the program, wherein the validated hash value was previously generated from a validated version of the program; generating a current hash value of the exchange program as loaded into the secure memory; and comparing the validated hash value and the current hash value to determine whether the program loaded into secure memory is valid.
However, in the same field of endeavor, Oberg teaches wherein the attestation operation comprises: retrieving a validated hash value for the program that is loaded in the secure enclave with the program, wherein the validated hash value was previously generated from a validated version of the program (Oberg: Para. 0057-0059); generating a current hash value of the exchange program as loaded into the secure memory (Oberg: Para. 0057-0059); and comparing the validated hash value and the current hash value to determine whether the program loaded into secure memory is valid (Oberg: Para. 0058). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the attestation operation comprises: retrieving a validated hash value for the program that is loaded in the secure enclave with the program, wherein the validated hash value was previously generated from a validated version of the program; generating a current hash value of the exchange program as loaded into the secure memory; and comparing the validated hash value and the current hash value to determine whether the program loaded into secure memory is valid as disclosed by Oberg. One of ordinary skill in the art would have been motivated to make this modification in order to verify the integrity of software at load time or at run time as suggested by Oberg (Oberg: Abstract).
Regarding claim 22, combination of Eyal, Rub, Bel, and Oberg teaches the system of claim 19, In addition, Eyal further teaches the exchange program being stored in the trustless storage system with encryption provided by the secure enclave (Eyal: Para. 0082, 0033), the secure enclave being configured to automatically decrypt all data loaded into the secure memory and to automatically encrypt all data transferred out of the secure memory for persistent storage (Eyal: Para. 0104, 0033), and the computer system is configured to generate the current hash of the exchange program as unencrypted within the secure enclave (Eyal: Para. 0096). 
In addition, Rub further teaches wherein: the program is loaded from a trustless storage system outside of the secure enclave (Rub: Para. 0073, 0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein: the program is loaded from a trustless storage system outside of the secure enclave as disclosed by Rub. One of ordinary skill in the art would have been motivated to make this modification in order to securely verify and validate inputs to trusted computing environment as suggested by Rub (Rub: Para. 0015).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eyal in view of Rub, Bel, Oberg, and further in view of Willden et al. (US9875368, hereinafter Willden). 
Regarding claim 20, combination of Eyal, Rub, Bel and Oberg teaches the system of claim 19.
Yet, the combination does not teach a client computing device configured to (i) initiate a remote attestation operation by transmitting a request to the computer system, (ii) retrieve the validated hash value for the exchange program, (iii) receive the current hash value from the computer system, and (iii) perform the comparing of the validated hash value and the current hash value to remotely validate the exchange program.
However, in the same field of endeavor, Willden teaches a client computing device configured to (i) initiate a remote attestation operation by transmitting a request to the computer system (Willden: Fig. 5A: s502: #104 generate attestation request; s506 receive attestation request), (ii) retrieve the validated hash value for the exchange program (Willden: Col. 14, line 47-49), (iii) receive the current hash value from the computer system (Willden: Fig. 5A: S510: TEE generate authentication data including a hash value; S514:Receive and authentication data; Col. 19, line 3-6), and (iii) perform the comparing of the validated hash value and the current hash value to remotely validate the exchange program (Willden: Col. 14, line 56-63)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include a client computing device configured to (i) initiate a remote attestation operation by transmitting a request to the computer system, (ii) retrieve the validated hash value for the exchange program, (iii) receive the current hash value from the computer system, and (iii) perform the comparing of the validated hash value and the current hash value to remotely validate the exchange program as disclosed by Willden. One of ordinary skill in the art would have been motivated to make this modification in order to provide remote authorization for TEE as suggested by Willden (Willden: abstract).  
Regarding claim 21, combination of Eyal, Rub, Bel, Oberg and Willden teaches the system of claim 20. In addition, Oberg further teaches wherein the current hash value is retrieved from another computer system that makes the validated hash value for the exchange program publicly accessible (Oberg: Para. 0059). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the current hash value is retrieved from another computer system that makes the validated hash value for the exchange program publicly accessible as disclosed by Oberg. One of ordinary skill in the art would have been motivated to make this modification in order to verify the integrity of software at load time or at run time as suggested by Oberg (Oberg: Abstract).
Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Eyal in view of Rub and Bel, and further in view of Bell et al. (US20190114706, hereinafter Bell) and Odintsov et al. (US20070156567, hereinafter Odi).
Regarding claim 23, combination of Eyal, Rub and Bel teaches the system of claim 1. In addition, Eyal teaches wherein the execution of the exchange program in the secure enclave further comprises providing the digital exchange by running the exchange program within the secure enclave (Eyal: Para. 0031, 0079-0082; 0139, 0149).
Yet, the combination does not teach allocating, by the exchange program running within the secure enclave, an available proportion of a pool of digital assets traded on the digital exchange for the leveraged order; establishing, by the exchange program running within the secure enclave, the leveraged order against the proportion of the pool of digital assets; and adding, by the exchange program running within the secure enclave, a record for the leveraged order to an order book for the digital exchange.
However, in the same field of endeavor,  Bell teaches allocating, by the exchange program running within the secure enclave, an available proportion of a pool of digital assets traded on the digital exchange for the leveraged order (Bell: Para. 0019); establishing, by the exchange program running within the secure enclave, the leveraged order against the proportion of the pool of digital assets (Bell: Para. 0136); and adding, by the exchange program running within the secure enclave, a record for the leveraged order to an order book for the digital exchange (Bell: Para. 0075-0078). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include allocating, by the exchange program running within the secure enclave, an available proportion of a pool of digital assets traded on the digital exchange for the leveraged order; establishing, by the exchange program running within the secure enclave, the leveraged order against the proportion of the pool of digital assets; and adding, by the exchange program running within the secure enclave, a record for the leveraged order to an order book for the digital exchange as disclosed by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to manage loans collateralized by digital assets as suggested by Bell (Bell: Para. 0004). 
Yet, combination of Eyal, Rub and Bell does not explicitly teach receiving, by the exchange program running within the secure enclave, a request to establish a leveraged order on the digital exchange.
However, in the same field of endeavor, Odi teaches receiving, by the exchange program running within the secure enclave, a request to establish a leveraged order on the digital exchange (Odi: Claim 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include receiving, by the exchange program running within the secure enclave, a request to establish a leveraged order on the digital exchange as disclosed by Odi. One of ordinary skill in the art would have been motivated to make this modification in order to automatically mange the margin related trading as suggested by Odi (Odi: Para. 0002). 
Regarding claim 24, combination of Eyal, Rub, Bel, Bell and Odi teaches the system of claim 23. In addition, Odi further teaches wherein the record for the leveraged order identifies the leveraged order as a loan of the proportion of the pool of digital assets to a user establishing the leveraged order (Odi: Para. 0039). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the record for the leveraged order identifies the leveraged order as a loan of the proportion of the pool of digital assets to a user establishing the leveraged order as disclosed by Odi. One of ordinary skill in the art would have been motivated to make this modification in order to automatically mange the margin related trading as suggested by Odi (Odi: Para. 0002). 
Regarding claim 25, combination of Eyal, Rub, Bel, Bell and Odi teaches the system of claim 24. In addition, Bell teaches wherein the pool of digital assets comprise a plurality of digital assets traded on the digital exchange that collective provide a liquidity pool against which leveraged order are established (Bell: Para. 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the pool of digital assets comprise a plurality of digital assets traded on the digital exchange that collective provide a liquidity pool against which leveraged order are established as disclosed by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to manage loans collateralized by digital assets as suggested by Bell (Bell: Para. 0004). 
Regarding claim 26, combination of Eyal, Rub, Bel, Bell and Odi teaches the system of claim 24. In addition, Bell teaches wherein terms of the loan require the proportion of the pool of digital assets to be returned to the liquidity pool and for payment of interest on the proportion of the pool of digital assets in an amount proportional to a duration and size of the loan (Bell: Para. 0007, 0020, 0040). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include herein terms of the loan require the proportion of the pool of digital assets to be returned to the liquidity pool and for payment of interest on the proportion of the pool of digital assets in an amount proportional to a duration and size of the loan as disclosed by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to manage loans collateralized by digital assets as suggested by Bell (Bell: Para. 0004). 
Regarding claim 27, combination of Eyal, Rub, Bel, Bell and Odi teaches the system of claim 26. In addition, Bell teaches wherein the exchange program is further configured to automatically liquidate the leveraged order if a value of the digital assets falls below a predefined value that is greater than a value of the loan and accrued interest at a time of liquidation (Bell: Para. 0091, 0138). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the exchange program is further configured to automatically liquidate the leveraged order if a value of the digital assets falls below a predefined value that is greater than a value of the loan and accrued interest at a time of liquidation as disclosed by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to manage loans collateralized by digital assets as suggested by Bell (Bell: Para. 0004). 
Regarding claim 28, combination of Eyal, Rub, Bel, Bell and Odi teaches the system of claim 27. In addition, Bell teaches wherein the automatic liquidation and determinations of the values are performed by the exchange program running within the secure enclave (Bell: Para. 0004, 0148).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the automatic liquidation and determinations of the values are performed by the exchange program running within the secure enclave as disclosed by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to manage loans collateralized by digital assets as suggested by Bell (Bell: Para. 0004). 
Regarding claim 29, combination of Eyal, Rub, Bel, Bell and Odi teaches the system of claim 26. In addition, Bell teaches wherein the terms of the loan further require that profits and losses for the proportion of the pool of digital assets be added to and subtracted from, respectively, a balance (Bell: Para. 0014; Para. 0020; Fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the terms of the loan further require that profits and losses for the proportion of the pool of digital assets be added to and subtracted from, respectively, a balance as disclosed by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to manage loans collateralized by digital assets as suggested by Bell (Bell: Para. 0004).
In addition, Odi further teaches that profits and losses from the leveraged order be added to and subtracted from, respectively, a balance for the leveraged order (Odi: Para. 0060). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include that profits and losses from the leveraged order be added to and subtracted from, respectively, a balance for the leveraged order as disclosed by Odi. One of ordinary skill in the art would have been motivated to make this modification in order to automatically mange the margin related trading as suggested by Odi (Odi: Para. 0002). 
Regarding claim 30, combination of Eyal, Rub, Bel, Bell and Odi teaches the system of claim 23. In addition, Eyal teaches loading at least a portion of the order book into the secure memory (Eyal: loading transactions with deposits to TEE; Para. 0163-0164) (examiner note: balance plus deposits can be read as order book), the order book and the exchange program are loaded from a trustless storage system outside of the secure enclave (Eyal: transactions are loaded to TEE from blockchain which is a trustless storage outside of the enclave; Para. 0164, 0152), the order book and the exchange program being stored in the trustless storage systemPage: 4of11 with encryption provided by the secure enclave (Eyal: Para. 0084), the secure enclave being configured to automatically decrypt all data loaded into the secure memory and to automatically encrypt all data transferred out of the secure memory for persistent storage (Eyal: all transaction sent by TEE are encrypted by TEE’s private key; Para. 0104, 0033)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hill et al. US20190164221: managing a loan collateralized by a digital asset collateral wallet
Cho US20210166313: quasi-decentralized financial system based on blockchain providing leveraged trading
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                           /TAGHI T ARANI/    Supervisory Patent Examiner, Art Unit 2438